Title: From Thomas Jefferson to Wilson Cary Nicholas, 23 November 1794
From: Jefferson, Thomas
To: Nicholas, Wilson Cary



Dear Sir
Monticello Nov. 23. 1794.

I take the liberty of inclosing for your perusal and consideration a proposal from a Mr. D’Ivernois, a Genevan, of considerable distinction for science and patriotism, and that too of the republican kind, tho you will see that he does not carry it so far as our friends of the National assembly of France. While I was at Paris, I knew him as an exile for his democratic principles, the aristocracy having then the upper hand, in Geneva. He is now obnoxious to the Democratic party. The sum of his proposition is to translate the academy of Geneva in a body to this country. You know well that the colleges of Edinburgh and Geneva as seminaries of science, are considered as the two eyes of Europe: while Great Britain and America give the preference to the former, all other countries give it to the latter. I am fully sensible that two powerful obstacles are in the way of this proposition. 1st. the expence: 2dly. the communication  of science in foreign languages, that is to say, in French or Latin: but I have been so long absent from my own country as to be an incompetent judge either of the force of the objections, or of the dispositions of those who are to decide on them. The respectability of Mr. D’Ivernois’ character, and that too of the proposition, require an answer from me, and that it should be given on due enquiry. He desires secrecy to a certain degree for the reasons which he explains. What I have to request of you, my dear Sir, is that you will be so good as to consider his proposition, to consult on it’s expediency and practicability with such gentlemen of the assembly as you think best, and take such other measures as you shall find eligible, to discover what would be the sense of that body were the proposition to be hazarded to them. If yourself and friends approve of it, and think there is hope that the assembly would do so, your zeal for the good of our country in general, and the promotion of science as an instrument towards that, will of course induce you and them to bring it forward in such way as you shall judge best. If on the contrary, you disapprove of it yourselves, or think it would be desperate with the assembly, be so good as to return it to me with such information as I may hand forward to Mr. D’Ivernois to put him out of suspence. Keep the matter by all means out of the public papers, and particularly if you please, do not couple my name with the proposition if brought forward, because it is much my wish to be in no wise implicated in public affairs.—It is necessary for me to appeal to all my titles for giving you this trouble, whether founded in representation, patriotism or friendship. The last, however as the broadest is that on which I wish to rely, being with sentiments of very cordial esteem Dear Sir your sincere friend & humble servt

Th: Jefferson

